 

Exhibit 10.32

PROTEOSTASIS THERAPEUTICS, INC.

Consulting AGREEMENT

This Consulting Agreement (this "Agreement"), is entered into as of July 23,
2019 ("Effective Date") by and between (i) Proteostasis Therapeutics, Inc., a
Delaware corporation with a business address of 80 Guest Street, Suite 500,
Fifth Floor, Boston, Massachusetts 02135 (the "Company"), and (ii) Po-Shun Lee,
an individual having an address of 28 Hallwell Road, Chestnut Hill,
Massachusetts 02467 (the "Consultant").

 

WHEREAS, the Company and the Consultant wish to enter into a consulting
arrangement on the terms and conditions described more fully herein; and

WHEREAS, in connection with the termination of the Consultant’s employment with
the Company, the Company has tendered to the Consultant a Separation Agreement
and General Release (the “Separation Agreement”);

NOW, THEREFORE, for valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, each of the undersigned hereby agree as follows:

1.Consulting Services.

(a)Subject to and upon the terms and conditions set forth in this Agreement, the
Company hereby retains the Consultant, and the Consultant hereby agrees to
provide to the Company, the consulting services described below in Section
1(b).  In rendering consulting services hereunder, the Consultant shall act
solely as an independent contractor and this Agreement shall not be construed to
create any employee/employer relationship between the Consultant and the
Company.

(b)It is hereby acknowledged and agreed by the Company and the Consultant that,
during the Term of this Agreement, the Consultant's services shall include
providing clinical and scientific strategic advisory services.

(c)During the Term of this Agreement, the Consultant will devote the time
reasonably necessary to the performance of any consulting services requested
hereunder.

(d)The Consultant shall provide his consulting services hereunder at such times
and locations as are mutually agreed upon by the Consultant and the Company or,
if no agreement is reached, at reasonable times and locations as designated by
the Company.  

(e)The Consultant shall be required to comply with the Company’s policies and
the Company’s Code of Business Conduct and Ethics.  

2.Compensation.

(a)Subject to the provisions of this Section 2(a), the Company shall pay the
Consultant a consulting fee in an amount equal to Four Hundred Fifty dollars
($450.00) per hour for consulting services rendered during the Term of this
Agreement (the "Consulting Fee"), which amount is to be paid monthly in arrears
upon receipt of an invoice from Consultant.

1

 

--------------------------------------------------------------------------------

 

(b)If the Term continues at least until the date when the Company pays bonuses
pursuant to the Bonus Plan, as defined in the Amended and Restated Employment
Agreement between the Consultant and the Company dated October 21, 2016 (the
“Employment Agreement”), or if the Company terminates the Term before such date
without Cause, the Company shall pay the Consultant an amount equal to 40% of
the Consultant’s final annual base salary rate under the Employment Agreement
times a fraction, the numerator of which is the number of days that the
Consultant served the Company under this Agreement from and after the Effective
Date in 2019 and the denominator of which is 365.  Such payment shall be made
when bonus payments for 2019 under the Bonus Plan are issued to eligible
employees but in no event later than March 15, 2020.

(c)The Company will not withhold any tax, social security or other payments due
from the Consultant to any governmental taxing or other authority.  The
Consultant hereby agrees that he or she will timely pay all taxes and fees upon
the revenue or income he or she has earned from the Company, and will indemnify
and hold the Company harmless against the claims of any governmental taxing or
other authority made in connection with the revenue or income derived by the
Consultant under this Agreement.

(d)Except for the Consulting Fee provided for under this Section 2 (payment of
which is subject to the provisions of Section 2(a)), the bonus provided pursuant
to Section 2(b), the expense reimbursement provided pursuant to Section 3, and,
in the event of a termination by the Company without Cause, the terms of Section
5 and, if applicable, Section 6, the Company shall have no obligation to provide
any compensation to the Consultant with respect to any consulting services
rendered by the Consultant to the Company.  

3.Expenses.  The Company shall reimburse the Consultant for any actual expenses
incurred by the Consultant while rendering consulting services under this
Agreement in accordance with Company’s travel and expense policies, so long as
such expenses are reasonable and necessary, appropriately documented, and, where
feasible, approved in advance in writing by the Company.

4.Term.  The period of the Consultant’s service for the Company as a consultant
shall begin as of the Effective Date and shall continue thereafter in full force
and effect until terminated by either party as provided below.  Such period of
the Consultant’s service for the Company is referred to as the “Term” or the
“Term of this Agreement.”  For the avoidance of doubt, a termination of the Term
shall not affect the Consultant’s ongoing obligations to the Company pursuant to
Sections 7, 8, 9 or 10 below.  The Company may terminate the Term without Cause
and the Consultant may terminate the Term for any reason upon at least five (5)
days’ prior written notice to the other party, and the Term shall terminate
automatically upon the Consultant’s death.  The Company may terminate the Term
immediately upon notice for Cause.  “Cause” shall mean any of the following:

(i)the Consultant does not timely execute (or executes and subsequently revokes)
the Separation Agreement;

(ii)material failure by the Consultant to perform requested services within a
reasonable period under the circumstances;

(iii)the Consultant’s commission of any act of material and willful misconduct,
fraud or dishonesty, provided that this shall not include the occasional,
customary and de minimis use of Company property for personal purposes;

2

 

--------------------------------------------------------------------------------

 

(iv)the Consultant’s gross negligence in the performance of material requested
services;

(v)actions or omissions by the Consultant that satisfy the elements of (A) any
felony or (B) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud;

(vi)a material breach by the Consultant of any of the Consultant’s obligations
under this Agreement or any other agreement between the Company and the
Consultant, including without limitation the Consultant’s Employee Proprietary
information, Inventions, Non-Competition and Non-Solicitation Agreement with the
Company; or

(vii)the Consultant’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the Consultant’s willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation; provided that the Consultant’s exercise of his constitutional
right not to make self-incriminating statements in response to inquiries by
regulatory or law enforcement authorities shall not constitute a failure to
cooperate with an investigation by such authorities.

The Company shall not have any obligation to make payment of any consulting fees
or other compensation to Consultant in respect of any period following the
termination of the Term.

5.Accelerated Vesting Due to Early Termination without Cause.  If the Company
terminates the Term of this Agreement without Cause before the date nine (9)
months from the Effective Date (the “Nine-Month Date”), any outstanding equity
grants that are subject to vesting based only on the passage of time in service
will vest in respect to that number of shares that would have vested if the Term
had continued to and ended on the Nine-Month Date.  The Consultant shall have 90
days from the later of (i) the end of the Term or (ii) the end of the “Severance
Period,” as defined in the Separation Agreement, in which to exercise vested
stock options (but in no event later than the original expiration date of the
applicable stock option).

6.Change in Control Accelerated Vesting.

 

(a)Accelerated Vesting.  If a Change in Control of the Company occurs in 2019
and, within 12 months of such Change in Control, the Term is terminated by the
Company without Cause, then, upon such termination, 100% of the Consultant’s
then outstanding unvested equity grants that are subject to vesting based only
on the passage of time in service shall immediately vest and become fully
exercisable and not subject to forfeiture.  The Consultant shall have 90 days
from the later of (i) the end of the Term or (ii) the end of the Severance
Period in which to exercise vested equity grants (but in no event later than the
applicable expiration date).  

(b)Limitation.  

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Consultant, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section

3

 

--------------------------------------------------------------------------------

 

280G of the Internal Revenue Code and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Consultant becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Consultant receiving a higher After Tax Amount (as defined
below) than the Consultant would receive if the Aggregate Payments were not
subject to such reduction.  In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code:  (A) cash payments not subject to Section 409A of the Code; (B) cash
payments subject to Section 409A of the Code; (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)For purposes of this Section 6(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Consultant as a result of the Consultant’s
receipt of the Aggregate Payments.  For purposes of determining the After Tax
Amount, the Consultant shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 6(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Consultant
within fifteen (15) business days of the date of termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Consultant.  Any determination by the Accounting Firm shall be binding upon the
Company and the Consultant.

(c)Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean any of the following:  

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, is or shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities,
other than as a result of the acquisition of newly issued shares of capital
stock of the Company pursuant to any financing transaction by the Company or
otherwise; or

4

 

--------------------------------------------------------------------------------

 

(ii)the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50% of the voting shares of the
company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company (other
than in connection with the wind-up, liquidation or dissolution of the Company);

provided, however, that any public offering or any other capital raising event
of the Company, public or private, or a merger effected solely to change the
Company’s domicile shall not constitute a Change in Control.

7.Confidentiality.

 

(a)For purposes of this Agreement, the term "Confidential Information" shall
mean (i) proprietary information, knowledge or data of the Company, (ii) trade
secrets of the Company and (iii) any other information of the Company disclosed
to the Consultant or to which the Consultant is given access prior to the
termination of his consulting services to the Company.  Without limiting the
generality of the foregoing, the term Confidential Information shall include (A)
all inventions, improvements, developments, ideas, processes, prototypes, plans,
drawings, designs, models, formulations, specifications, methods, techniques,
shop-practices, discoveries, innovations, creations, technologies, formulas,
algorithms, data, computer databases, reports, laboratory notebooks, papers,
writings, photographs, source and object codes, software programs, other works
of authorship, know-how, patents, trademarks and copyrights (including all
records pertaining to any of the foregoing), whether or not reduced to writing
and whether or not patented or patentable or registered or registrable under
patent, copyright, trademark or similar statute, that are owned by the Company
or that are required to be assigned to the Company by any person, including,
without limitation, any employee or consultant of the Company, or that are
licensed to the Company by any person (collectively, “Inventions”), (B)
information regarding the Company's plans for research and development or for
new products, (C) scientific, engineering or manufacturing information
pertaining to the Company or any of its operations or products, (D) information
regarding regulatory matters pertaining to the Company, (E) information
regarding any acquisition or strategic alliance effected by the Company or any
proposed acquisition or strategic alliance being considered by the Company, (F)
information regarding the status or outcome of any negotiations engaged in by
the Company, (G) information regarding the existence or terms of any contract
entered into by the Company, (H) information regarding any aspect of the
Company's intellectual property position, (I) information regarding prices or
costs of the Company, (J) information regarding any aspect of the Company's
business strategy, including, without limitation, the Company's marketing,
selling and distribution strategies, (K) information regarding customers or
suppliers of the Company, (L) information regarding the skills,  compensation
and other terms of employment or engagement of the Company's employees and
consultants, (M) business plans, budgets, unpublished financial statements and
unpublished financial data of the Company, (N) information regarding marketing
and sales of any actual or proposed product or services of the Company and (O)
any other information that the Company may designate as confidential.

5

 

--------------------------------------------------------------------------------

 

(b)The Consultant acknowledges that, except to the extent otherwise provided in
this Section 7(b) or in Section 7(d) below, all Confidential Information
disclosed to or acquired by the Consultant is a valuable, special, and unique
asset of the Company and is to be held in trust by the Consultant for the
Company's sole benefit.  Except as otherwise provided in this Section 7(b) or in
Section 7(d) below, the Consultant shall not, at any time during or after the
Term of this Agreement, use for himself or others, or disclose or communicate to
any person for any reason, any Confidential Information without the prior
written consent of the Company.  Notwithstanding anything in this Section 7(b)
to the contrary, it is understood that, except to the extent otherwise expressly
prohibited by the Company, (i) the Consultant may disclose or use Confidential
Information in performing his consulting services to the Company but only to the
extent required or necessary for the performance of such consulting services in
the ordinary course and within the scope of his consulting services and (ii) the
Consultant may disclose any Confidential Information pursuant to a request or
order of any court or governmental agency, provided that in the event that
consultant receives a subpoena for any such materials, the Consultant shall
promptly notify the Company of any such subpoena and provide reasonable
cooperation (at the Company's expense) in the efforts, if any, of the Company to
contest or limit the scope of such subpoena.  Furthermore, for the avoidance of
doubt, nothing in this Agreement shall be interpreted or applied to prohibit the
Consultant from making any good faith report to any governmental agency or other
governmental entity concerning any act or omission that the Consultant
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.  

(c)The Consultant acknowledges and agrees that the Company has received, and may
receive in the future, confidential or proprietary information from third
parties ("Third Party Confidential Information") subject to a duty on the
Company's part to maintain the confidentiality of such Third Party Confidential
Information and to use it only for certain limited purposes.  During the Term of
this Agreement and thereafter, the Consultant shall hold Third Party
Confidential Information in the strictest confidence and will not use or
disclose to anyone any Third Party Confidential Information, unless expressly
authorized in writing by the Company or unless otherwise provided below in this
Section 7(c) or in Section 7(d) below.  Notwithstanding anything in this Section
7(c) to the contrary, it is understood that, except to the extent otherwise
expressly prohibited by the Company, (i) the Consultant may disclose or use
Confidential Third Party Information in performing his consulting services for
the Company but only to the extent required or necessary for the performance of
such consulting services in the ordinary course and within the scope of his
consulting services and (ii) the Consultant may disclose any Third Party
Confidential Information pursuant to a request or order of any court or
governmental agency, provided that the Consultant promptly notifies the Company
of any such request or order and provides reasonable cooperation (at the
Company's expense) in the efforts, if any, of the Company to contest or limit
the scope of such request or order.

(d)The Consultant's obligations under Sections 7(b) and 7(c) not to use,
disclose or communicate Confidential Information or Third Party Confidential
Information to any person without the prior written consent of the Company shall
not apply to any Confidential Information or Third Party Confidential
Information which (i) is or becomes publicly known (as demonstrated by written
evidence provided by the Consultant) under circumstances involving no breach by
the Consultant of this Agreement or (ii) was or is approved for release by the
CEO or an authorized representative of the Company.  

6

 

--------------------------------------------------------------------------------

 

(e)The Consultant understands that pursuant to the federal Defend Trade Secrets
Act of 2016, the Consultant shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(f)The obligations of the Consultant under this Section 7 are without prejudice,
and are in addition to, any other obligations or duties of confidentiality
whether express or implied or imposed by applicable law, that are owed to the
Company or any other person to whom the Company owes an obligation of
confidentiality.  The provisions of this Section 7 shall survive any termination
of this Agreement.

8.No Improper Disclosure or Use of Materials.

(a)The Consultant shall not improperly use or disclose to or for the Company's
benefit any confidential information or trade secrets of (i) any former, current
or future employer, (ii) any person to whom the Consultant has previously
provided, currently provides or may in the future provide consulting services or
(iii) any other person to whom the Consultant owes an obligation of
confidentiality.  The Consultant shall not bring onto the premises of the
Company any unpublished documents or any property belonging to any person
referred to in any of the foregoing clauses (i), (ii) and (iii) unless consented
to in writing by such person.

(b)The Consultant agrees that any property situated on the Company's premises,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.

(c)The Consultant will promptly deliver to the Company, upon the termination of
the Consultant's consulting services to the Company or, if earlier, upon the
request of the Company, all documents and other tangible media (including all
originals, copies, reproductions, digests, abstracts, summaries, analyses,
notes, notebooks, drawings, manuals, memoranda, records, reports, plans,
specifications, devices, formulas, storage media, including software, and
computer printouts) in the Consultant's actual or constructive possession or
control that contain, reflect, disclose or relate to any Confidential
Information, Third Party Confidential Information, Assigned Inventions or
Proprietary Rights.  The Consultant will destroy any related computer entries on
equipment or media not owned by the Company.  The provisions of this Section 8
shall survive any termination of this Agreement.

9.Inventions Assignment.

(a)For purposes of this Agreement, the term "Assigned Inventions" (subject to
the provisions of Section 9(c)) shall mean any and all Inventions that (i) are
made, conceived, invented, discovered, originated, authored, created, learned or
reduced to practice by the Consultant, either alone or together with others, in
the course of rendering his consulting services hereunder or in the course of
otherwise rendering any services to the Company (in either case, regardless of
whether or not such Inventions were made, conceived, invented, discovered,
originated, authored, created, learned or reduced to practice by the Consultant
at the Company's facilities or during regular business hours or utilizing
resources of the Company) or (ii) arise out of or are based upon any
Confidential Information or Third Party Confidential Information.  For purposes
of this Agreement, the term "Proprietary Rights" shall mean any and all rights
under or in connection with any patents, patent applications, copyrights,
copyright applications, mask works, trade secrets and other intellectual
property rights with respect to Assigned Inventions.

7

 

--------------------------------------------------------------------------------

 

(b)The Consultant hereby agrees to hold any and all Assigned Inventions and
Proprietary Rights in trust for the sole right and benefit of the Company and
such other person or persons as the Company shall designate in writing, and the
Consultant hereby assigns to the Company and such other person or persons as the
Company shall designate in writing all of his right, title and interest in and
to any and all Assigned Inventions and Proprietary Rights.  The Consultant
agrees to give the Company prompt written notice of any Assigned Invention or
Proprietary Right and agrees to execute such instruments of transfer,
assignment, conveyance or confirmation and such other documents as the Company
may request to evidence, confirm or perfect the assignment of all of the
Consultant's right, title and interest in and to any Assigned Invention or
Proprietary Right pursuant to the foregoing provisions of this Section
9(b).  The Consultant hereby waives and quitclaims to the Company any and all
claims of any nature whatsoever that the Consultant may now or hereafter have
for infringement of any Proprietary Rights assigned hereunder to the Company.
The obligations of the Consultant under this Section are without prejudice, and
are in addition to, any other obligations or duties of the Consultant, whether
express or implied or imposed by applicable law, to assign to the Company all
Assigned Inventions and all Proprietary Rights.

(c)At the request of the Company, the Consultant will assist the Company to
perfect, obtain and enforce in any country in the world Proprietary Rights
relating to any or all Assigned Inventions (including, without limitation,
executing assignments of patents or copyrights).  The Consultant's obligation
under this Section 9(c) shall continue beyond the Term.  If, and to the extent
that, at any time after the Term, the Company requests assistance from the
Consultant with respect to perfecting, obtaining and enforcing in any country in
the world any Proprietary Rights relating to Assigned Inventions, the Company
shall compensate the Consultant at a reasonable rate for the time actually spent
by the Consultant on such assistance.

(d)By this Agreement, the Consultant hereby irrevocably constitutes and appoints
the Company as his attorney-in-fact for the purpose of executing, in the
Consultant's name and on his behalf, (i) such instruments or other documents as
may be necessary to evidence, confirm or perfect any assignment pursuant to the
provisions of this Section 9 or (ii) such applications, certificates,
instruments or documents as may be necessary to obtain or enforce any
Proprietary Rights in any country of the world.  This power of attorney is
coupled with an interest on the part of the Company and is irrevocable.

(e)Without the prior written consent of the Company, the Consultant shall not,
at any time, file any patent or copyright application with respect to, or
claiming, any Assigned Inventions.  In addition, after termination of the
Consultant's consulting services to the Company, the Consultant shall promptly
disclose all patent or copyright applications filed by the Consultant within one
year after such termination.  The provisions of this Section 9 shall survive any
termination of this Agreement.

10.No Use of Name, Etc.  Without the prior written consent of the Company, the
Consultant shall not, at any time, use, for himself or on behalf of any other
person, any name that is identical or similar to or likely to be confused with
the name of the Company or any product or service produced or provided by the
Company.  Without the prior written consent of the Company, the Consultant shall
not, at any time after the termination of the Consultant's consulting services
to the Company, directly or indirectly represent himself, whether on his behalf
or on behalf of any other person, as then being in any way connected or
associated with the Company.

8

 

--------------------------------------------------------------------------------

 

11.No Conflicting Obligation.  The Consultant represents that he is free to
enter into this Agreement and that his performance of all of the terms of this
Agreement and of all of his duties as a consultant to the Company do not and
will not breach (a) any agreement to keep in confidence information acquired by
the Consultant in confidence or in trust, (b) any agreement to assign to any
third party inventions made by the Consultant or (c) any agreement not to
compete against the business of any third party.  Consultant further represents
that he has not made and will not make any agreements in conflict with this
Agreement.  

12. Insider Trading. The Consultant acknowledges that:

(a)Proteostasis Therapeutics, Inc. is a public company that is subject to the
reporting requirements of the Securities and Exchange Act of 1934, as amended;

(b)During the course of Consultant’s duties hereunder, Consultant may receive
from the Company or others information that may be considered material,
nonpublic information about the Company or others; and

(c)Buying or selling Company securities when in possession of, or based on,
material non-public information about the Company, or informing, or "tipping,"
any other person about such material information, is illegal and Consultant
agrees not to do so.

13.Miscellaneous.

13.1.Entire Agreement.  This Agreement represents the entire Agreement of the
parties with respect to the arrangements contemplated hereby.  No prior
agreement, whether written or oral, shall be construed to change, amend, alter,
repeal or invalidate this Agreement.  This Agreement may be amended only by a
written instrument executed in one or more counterparts by the parties.

13.2.Waiver.  No consent to or waiver of any breach or default in the
performance of any obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder.  Failure on the part of either
party to complain of any act or failure to act of the other party or to declare
the other party in default, irrespective of the duration of such failure, shall
not constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

13.3.Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted
assigns.  This Agreement may be assigned by the Company to any Affiliate of the
Company and to a successor of its business to which this Agreement relates
(whether by purchase or otherwise).  "Affiliate of the Company" means any person
which, directly or indirectly, controls or is controlled by or is under common
control with the Company and, for the purposes of this definition, "control"
(including the terms "controlled by" and "under common control with") shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another whether through the
ownership of voting securities or holding of office in another, by contract or
otherwise.  The Consultant may not assign or transfer any or all of his rights
or obligations under this Agreement.

9

 

--------------------------------------------------------------------------------

 

13.4.Disputes and Costs.  In case of any dispute hereunder, the parties will
submit to the exclusive jurisdiction and venue of any court of competent
jurisdiction sitting in Suffolk County, Massachusetts, and will comply with all
requirements necessary to give such court jurisdiction over the parties and the
controversy.  EACH PARTY WAIVES ANY RIGHT TO A JURY TRIAL AND TO CLAIM OR
RECOVER PUNITIVE DAMAGES.

13.5.Notices.  Any notices required or permitted hereunder shall be given to
Consultant in person or shall be delivered to the Consultant at his address as
it appears in the first paragraph of this Agreement or at such other address as
he shall specify in writing.  Such notice shall be deemed given upon delivery to
the Consultant in person or upon personal delivery to the Consultant's
appropriate address or, if sent by certified or registered mail, three days
after the date of mailing.

13.6.Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of The Commonwealth of Massachusetts
without reference to any choice or conflict of laws rule or provision that would
result in the application of the substantive law of any other
jurisdiction.  Section headings of this Agreement are for reference only and
shall not affect its interpretation.  In the event that any provision of this
Agreement should be held unenforceable by a court of competent jurisdiction,
such court is hereby authorized to amend such provision so as to be enforceable
to the fullest extent permitted by law, and all remaining provisions shall
continue in full force without being impaired or invalidated in any way.

13.7.Counterparts.  This Agreement may be executed in counterparts, all of which
together shall, for all purposes, constitute one agreement binding on each of
the parties hereto notwithstanding that each such party shall not have signed
the same counterpart.

[Signature Page Follows]

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Consulting Agreement as of the
date written above intending it to take effect as a sealed instrument.

 

PROTEOSTASIS THERAPEUTICS, INC.

 

 

By:

 

/s/Meenu Chhabra

 

Name:

 

Meenu Chhabra

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

PO-SHUN LEE

 

 

 

 

 

 

/s/Po-Shun Lee

 

 

 

 

 

 

 

 

Tel:

 

 

Email:

 

 

Consultant Federal Tax ID/FEIN:

 

 

 

 

(Do not include SSN here)

 

11

 